

116 S4726 IS: Better Utilizing Innovative Low-emission Development Strategies Act
U.S. Senate
2020-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4726IN THE SENATE OF THE UNITED STATESSeptember 24, 2020Mrs. Shaheen introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend the Energy Independence and Security Act of 2007 to require the Secretary of Transportation to develop and carry out a program to improve energy efficiency in transportation.1.Short titleThis Act may be cited as the Better Utilizing Innovative Low-emission Development Strategies Act or the BUILDS Act.2.Grant program to promote energy efficiency(a)In generalTitle XI of the Energy Independence and Security Act of 2007 (Public Law 110–140; 121 Stat. 1756) is amended by adding at the end the following:EEnergy efficiency1141.Grant program to promote energy efficiency in transportation(a)DefinitionsIn this subtitle:(1)Dynamic transportation and demand management projectThe term dynamic transportation and demand management project means a project for the dynamic management, control, and influence of travel demand, traffic demand, and traffic flow relating to a transportation facility.(2)Eligible entityThe term eligible entity means—(A)a State;(B)a unit of Tribal or local government; and(C)a public entity with jurisdiction over, or expertise relating to, infrastructure in a region, State, or locality (including a transit agency).(3)Energy efficientThe term energy efficient, with respect to a mode of transportation, means that the mode of transportation uses a system of infrastructure and vehicles in transporting individuals or goods that requires a quantity of energy consumption (as measured per person-mile or per ton-mile of freight) equal to less than 2/3 of the quantity of energy consumed by other modes of transportation in the United States (calculated based on the average person-mile or ton-mile of freight).(4)Rural areaThe term rural area means an area located outside of an urbanized area, which urbanized area has a population of more than 150,000 residents, as determined by the Bureau of the Census.(5)Rural StateThe term rural State means a State with a population density of 50 or fewer residents per square mile, based on the most recent decennial census.(6)SecretaryThe term Secretary means the Secretary of Transportation.(b)Grant program(1)EstablishmentThe Secretary, in coordination with the Secretary of Energy and other appropriate Federal departments and agencies, shall establish a program under which the Secretary shall provide discretionary grants, on a competitive basis, to eligible entities to carry out projects that the Secretary determines will promote reductions in transportation energy use, accelerate the adoption of new and existing energy efficient technologies for transportation applications, and significantly enhance transportation infrastructure in the United States, including by accelerating the application of information and communications technology to increase the availability and competitiveness of energy efficient modes for transporting passengers or freight.(2)Application(A)In generalTo be eligible to receive a grant under this subsection, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary determines to be appropriate.(B)InclusionAn application under this paragraph shall include a description of the means by which the proposed project of an eligible entity will, with respect to the area proposed to be served by the project—(i)promote a major reduction in transportation energy use; or(ii)otherwise enhance energy efficiency.(C)Criteria for project evaluation and selection(i)Primary factors for considerationThe Secretary shall evaluate applications submitted under this paragraph primarily—(I)on the basis of the benefits of the proposed project with respect to—(aa)enhanced energy efficiency;(bb)economic competitiveness;(cc)environmental sustainability; and(dd)such other benefits as the Secretary determines to be appropriate; and(II)in a manner that ensures, to the maximum extent practicable—(aa)an equitable geographical distribution of funds; and(bb)an appropriate balance in addressing the needs of urban and rural areas.(ii)Additional considerationsIn addition to the criteria described in clause (i), the Secretary shall take into consideration the extent to which a proposed project—(I)leverages Federal investment by encouraging non-Federal contributions to the project, including contributions from public-private partnerships;(II)supports the rehabilitation of existing assets;(III)improves resilience to extreme weather events; and(IV)improves technology innovation and the use of information and communication technologies.(3)Use of fundsAn eligible entity may use a grant provided under this subsection to carry out a project described in paragraph (1), including—(A)a dynamic transportation and demand management project to reduce recurring and nonrecurring congestion;(B)a program based on mobile computing to facilitate the use of transit, car­shar­ing, ridesharing, or bikesharing;(C)an improvement to a multimodal freight facility to permit the use of information and communications technology to facilitate shared use of vehicles;(D)a roadway improvement to permit vehicle-to-infrastructure communications that will help to reduce energy consumption;(E)a public transportation project eligible under chapter 53 of title 49, United States Code (including investment in a project participating in the New Starts or Small Starts programs that will expedite the completion of that project and entry of the project into revenue service);(F)a passenger or freight rail transportation project;(G)port infrastructure investment (including a project that connects a port to another mode of transportation and improves the efficiency of freight movement);(H)the construction or expansion of an electric charging or hydrogen fueling station or other related infrastructure;(I)an infrastructure project that promotes the efficient use of aircraft;(J)a project that promotes walking, bike transit, and other nonmotorized modes of transportation;(K)a project to deploy automation technology in personal vehicles to achieve a net reduction in energy consumption; and(L)such other projects as the Secretary determines to be eligible.(4)Requirements(A)Maximum amountThe amount of a grant provided under this subsection shall be not more than $50,000,000.(B)TermThe term of a grant provided under this subsection shall not exceed 5 years.(C)Federal shareThe Federal share of the cost of a project carried out using a grant provided under this subsection shall be not more than 80 percent.(D)Reports to SecretaryNot later than the date that is 5 years, 10 years, and 20 years after the date of completion of a project for which a grant is provided under this subsection, the applicable eligible entity shall—(i)reassess system performance to determine whether the outcomes of the project have met the preconstruction projections for—(I)reduction in transportation energy use; and(II)enhancement of energy efficiency; and(ii)submit to the Secretary a report describing those determinations.(5)State limitationIn selecting projects to receive grants under this subsection, the Secretary shall ensure that not more than 20 percent of the funds made available to carry out this subsection may be awarded to projects in a single State.(6)Rural projectsNot less than 20 percent of the amounts made available to carry out this subsection for a fiscal year shall be allocated for projects in rural areas or rural States.(c)Administrative expensesOf the amounts made available under subsection (d), the Secretary may use not more than 4 percent for administrative expenses of carrying out the program under subsection (b).(d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $300,000,000 for each of fiscal years 2021 through 2025..(b)Technical amendmentThe table of contents of the Energy Independence and Security Act of 2007 (42 U.S.C. 17001 note; Public Law 110–140) is amended by adding at the end of the items relating to title XI the following:Subtitle E—Energy efficiencySec. 1141. Grant program to promote energy efficiency in transportation..